UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

RONALD SATISH EMRIT,                          )
                                              )
                   Plaintiff,                 )
                                              )
        v.                                    )       Civil Action No. 22-548 (UNA)
                                              )
BOARD OF IMMIGRATION                          )
APPEALS et al.,                               )
                                              )
                   Defendants.                )


                                   MEMORANDUM OPINION

        Plaintiff, appearing pro se, has filed a Complaint, ECF No. 1, and an application to proceed

in forma pauperis, ECF No. 2. The Court will grant the application and dismiss the case for want

of jurisdiction.

        Federal courts “possess only that power authorized by Constitution and statute[.]”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “Article III of the United

States Constitution limits the judicial power to deciding ‘Cases’ and ‘Controversies.’” In re Navy

Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S. Const. art. III, § 2). “One element

of the case-or-controversy requirement is that plaintiffs must establish that they have standing to

sue.” Comm. on Judiciary of U.S. House of Representatives v. McGahn, 968 F.3d 755, 762 (D.C.

Cir. 2020) (internal quotation marks omitted).        “To satisfy the constitutional minimum for

standing, an alleged injury must either have ‘a close relationship to a harm that has traditionally

been regarded as providing a basis for a lawsuit in English or American courts,’ or a statute must

make the injury ‘legally cognizable.’ ” Farrell v. Blinken, 4 F.4th 124, 135 (D.C. Cir. 2021)

(quoting Twin Rivers Paper Co. v. SEC, 934 F.3d 607, 616 (D.C. Cir. 2019) (other citation omitted)




                                                  1
(emphasis in original))). “The defect of standing is a defect in subject matter jurisdiction.” Haase

v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987).

        Plaintiff is a resident of Sarasota, Florida, who has sued the Department of Justice’s Board

of Immigration Appeals, the U.S. State Department, the U.S. Department of Homeland Security

(DHS), and two DHS components. He seeks declaratory and injunctive relief “and pecuniary

damages based on [his] interests” in “bringing his fiancé . . . from Karkov City, Ukraine, to the

United States in an expedited proceeding[.]” Compl. at 2. Plaintiff alleges that he met his fiancé

on a website; communicated with her via smartphone between 2019 and 2020; lost contact when

he broke his phone in the summer of 2020; and reconnected with her “recently in January of 2022.”

Id. at 5-7. Plaintiff claims that “[a]fter looking all over the world for ‘Mary from Kharkov City,

Ukraine’ and finally finding her on Muslim.com,” he is “excited about the prospect of getting

married to ‘Mary from Kharkov City, Ukraine’ and starting a family with her.” Id. at 7 ¶ 28.

        Plaintiff admits that he “is filing this cause of action [also] in the U.S. District Courts of

Maryland, Eastern Virginia and Western Virginia,” id. at 3, which along with a documented history

of him as “a serial filer of frivolous actions in federal courts,” Emrit v. DeVos, No. 8:20-cv-773-

T-60TGW, 2020 WL 9078298, at *1 (M.D. Fla. Apr. 20, 2020), begs the question of why this

Court should entertain the complaint. See id. at *2 (joining “other courts in finding that the

complaint,” filed also in ten other jurisdictions, “is ‘frivolous and malicious as it is part of [Emrit’s]

ongoing and persistent pattern of abusing the IFP privilege by filing vexatious, harassing, and

duplicative lawsuits.’”) (bracket in original)). Nevertheless, the Court agrees with the District of

Maryland that “it is clear from the content of the [instant] Complaint that Plaintiff has not yet

sustained an injury[,]” and “[w]ithout suffering an injury, Plaintiff has no standing to pursue this

cause of action.” Emrit v. Bd. of Immigr. Appeals, No. GJH-22-623, 2022 WL 943677, at *1 (D.



                                                    2
Md. Mar. 16, 2022). Plaintiff posits that “all five defendants would be committing negligence,”

and other wrongs, if they “fail[ ] to provide the plaintiff with assistance regarding helping the

plaintiff obtain a fiancé visa or K-1 visa for ‘Mary from Kharkov City, Ukraine,” Compl. at 7-8,

but he has not alleged that Mary has taken any steps to secure a visa, including appropriately

applying for one. 1 Because Plaintiff cannot plausibly allege the deprivation of a protected right

and resulting injury, this case will be dismissed by separate order.



                                                       _________/s/___________
                                                       TIMOTHY J. KELLY
                                                       United States District Judge
Date: May 5, 2022




1
   The Eastern District of Virginia found that “[t]he plaintiff’s case fails to satisfy the requirements
of the ripeness doctrine . . . [b]ecause the plaintiff does not allege that Mary has applied for a visa
nor that she has been denied one[.]” Emrit v. Bd. of Immigr. Appeals, No. 3:22-cv-117, 2022 WL
779999, at *1 (E.D. Va. Mar. 1, 2022). Whether discussed in terms of “ripeness” or “standing,”
the doctrines “boil down to the same question” and “originate in the same Article III limitation,”
Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157 n.5 (2014) (citation omitted), that courts can
only adjudicate “Cases” and “Controversies,” U.S. Const. art III, § 2.

                                                   3